DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 April 2021 has been entered.
 
Status
Applicant’s reply dated 09 April 2021 to the previous Office action dated 09 December 2020 is acknowledged. Claims 1-8 and 17-31 are pending in the application.
A new rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
The rejection under 35 U.S.C. 103 made in the previous Office action is maintained as set forth below, and new claims 29-31 are newly rejected under 35 U.S.C. 103 as set forth below.

Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 August 2019.
	Claims 17-31 are under current examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/663,716, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the ‘716 application fails to support claims 17-31 because there is no disclosure in the ‘716 application of a second oil as recited in claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30-31 recite the limitation "the first oil" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution herein, “the first oil” is interpreted herein as referring to the hemp oil.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17-24, 27-28, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2009/045042 A1; published 09 April 2009; of record) in view of Novak et al. (Flavour and Fragrance Journal, 2001, vol. 16, pages 259-262; of record) and Anastassov et al. (US 2016/0374958 A1; published 29 December 2016; of record) and Mona, III et al. (US 2016/0002133 A1; published 07 January 2016; of record).
Kim et al. discloses nanofibers comprising at least one component of natural plant extracts and essential oils, prepared by electrospinning a solution comprising (a) at least one component of natural plant extracts and essential oils and (b) at least one fiber polymer in (c) a solvent dissolving both (a) and (b) components (abstract; claim 1) wherein component (a) can be obtained from a plant such as from the family Rosaceae (claim 3) wherein solvent (c) can be acetone (claim 5) wherein the fiber polymer can be for example polylactic acid, polystyrene, polycarbonate, or polyurethane (claim 14) wherein component (a) is used in an amount from 0.01-50 parts by weight based on 100 parts by weight of the fiber polymer (claim 6) wherein useful properties of the nanofibers include anti-bacterial activity (page 7 lines 2-11; page 14 lines 12-13) wherein electrospinning is conducted in a typical manner for example at a voltage of 5kV to about 100kV (page 13 line 26 to page 14 line 1) wherein remaining solvent in the nanofibers may be removed by vacuum drying (page 14 lines 2-3) wherein cinnamon or cypress can be used therein (Examples 1-4) wherein cinnamon therein is effective in 
Kim et al. does not disclose the natural plant extracts and essential oils as being hemp oil comprising CBD at a concentration of at least 10 mg/ml as claimed.
Novak et al. discloses essential oil of Cannabis sativa L. (hemp) as antimicrobial including antibacterial and that contains cannabidiol (CBD) (title; page 259 column 1 paragraph 1, column 2 Source of Essential Oils; page 261 column 1 Antimicrobial Activity; Tables 2, 3; page 261 THC Content).
Anastassov et al. discloses cannabidiol (CBD) as a cannabinoid antibacterial (abstract; claims 1, 11, 21; paragraph [0112]).
Mona, III et al. discloses hemp oil with high cannabidiol (CBD) content (title) having up to 60 wt% CBD (paragraphs [0024], [0029]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim et al., Novak et al., Anastassov et al., and Mona, III et al. by making the nanofibers of Kim et al. as discussed above wherein the plant extract/oil therein is the high CBD hemp oil of Mona, III et al. having up to 60 wt% CBD, along with a second plant extract/oil therein such as cinnamon oil as suggested by Kim et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to use plant extracts/oils therein with antibacterial properties because Kim et al. suggests using at 
Regarding the recitation in claim 17 of at least 10 wt% hemp oil and at least 10 wt% second oil, Kim et al. discloses an amount from 0.01-50 parts by weight oil based on 100 parts by weight of the fiber polymer as discussed above, or 0.01/(100+0.01) * 100% = about 0.01 wt%, to 50/(100+50) * 100% = about 33 wt%, and about 0.01-33 wt% of at least one oil overlaps the claimed range of at least 10% of each of hemp oil and second oil because each oil necessarily is present in a range of less than about 33 wt% therein, and a prima facie case of obviousness exists where claimed ranges and prior art ranges overlap per MPEP 2144.05(I).
Regarding the recitation in claim 17 of at least 10 mg/ml of CBD in the hemp oil, Mona, III et al. discloses a concentration of up to 60 wt% as discussed above, and 10 mg/ml for a liquid is about 1 wt%, and up to 60 wt% as disclosed by Mona, III et al. overlaps the claimed range of at least about 1 wt%, and a prima facie case of obviousness exists where claimed ranges and prior art ranges overlap per MPEP 2144.05(I).
It is further noted that claim 17 is a product-by-process claim with respect to the process steps recited therein.  Claim 17 is therefore not limited to the manipulations of 
Regarding claims 18 and 20, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Kim et al. as discussed above and to make the nanofibers of Kim et al. in view of Novak et al., Anastassov et al., and Mona, III et al. as discussed above wherein the polymer therein is polylactic acid, polystyrene, polycarbonate, or polyurethane, with a reasonable expectation of success.
Regarding claim 21, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Kim et al. as discussed above and to make the nanofibers of Kim et al. in view of Novak et al., Anastassov et al., and Mona, III et al. as discussed above wherein the solvent therein is acetone, with a reasonable expectation of success.
Regarding claim 22, Kim et al. teaches adding more than one plant extract/oil, teaches that cinnamon is antibacterial and is effective in reducing Klebsiella pneumoniae (i.e., gram-negative bacteria), and suggests antibacterial effect as a useful property.
Regarding claim 23, Mona, III et al. discloses a concentration of up to 60 wt% as discussed above, and 20 mg/ml for a liquid is about 2 wt%, and up to 60 wt% as disclosed by Mona, III et al. overlaps the claimed range of at least about 2 wt%, and a prima facie case of obviousness exists where claimed ranges and prior art ranges overlap per MPEP 2144.05(I).
prima facie case of obviousness exists where claimed ranges and prior art ranges overlap per MPEP 2144.05(I).
Regarding claims 30-31, as discussed above, each of the hemp oil and the second oil necessarily is present in a range of less than about 33 wt% therein, which overlaps the claimed ranges, and a prima facie case of obviousness exists where claimed ranges and prior art ranges overlap per MPEP 2144.05(I).

Claims 17-25, 27-28, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Novak et al., Anastassov et al., and Mona, III et al. as applied to claims 17-24, 27-28, and 30-31 above, and further in view of Dasdemir et al. (Journal of Applied Polymer Science, vol. 127, 2013, pages 1901-1908; of record).
Kim et al., Novak et al., Anastassov et al., and Mona, III et al. are relied upon as discussed above.
Kim et al., Novak et al., Anastassov et al., and Mona, III et al. do not disclose TPU density and hardness as in claim 25.
Dasdemir et al. discloses electrospinning of thermoplastic polyurethane (title) wherein a commercially available TPU that is suitable for electrospinning has hardness shore 76A and specific gravity (i.e., density) 1.14 g/cm3 (Table 1).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim 3 as suggested by Dasdemir et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so for the convenience of using a commercially available TPU that was known to be suitable for use in electrospinning, as suggested by Dasdemir et al., given that Kim et al. suggests using TPU therein.

Claims 17-24, 26-28, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Novak et al., Anastassov et al., and Mona, III et al. as applied to claims 17-24, 27-28, and 30-31 above, and further in view of Teh et al. (Journal of Food Composition and Analysis, vol. 30, 2013, pages 26-31; of record).
Kim et al., Novak et al., Anastassov et al., and Mona, III et al. are relied upon as discussed above.
Kim et al., Novak et al., Anastassov et al., and Mona, III et al. do not disclose cold pressed full spectrum hemp oil as in claim 26.
Teh et al. discloses physicochemical and quality characteristics of hemp oil (title) wherein cold pressed oil thereof is disclosed as superior to conventional solvent extracted oil because it retains the bioactive compounds therein (page 26 column 1).
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim et al., Novak et al., Anastassov et al., Mona, III et al., and Teh et al. by making the electrospun nanofibers of Kim et al. in view of Novak et al., Anastassov et al., and Mona, III et al. as discussed above using cold pressed hemp oil that retains all the bioactive compounds therein (i.e., full spectrum) as suggested by Teh et al. as the hemp oil in such nanofibers, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to retain all the bioactive compounds therein, as suggested by Teh et al., and thereby to retain all potential antibacterial bioactive compounds therein, given that Kim et al. suggests antibacterial activity as useful therein.

Claims 17-24 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Novak et al., Anastassov et al., and Mona, III et al. as applied to claims 17-24, 27-28, and 30-31 above, and further in view of Lin et al. (International Journal of Food Microbiology, vol. 292, 2019, available online 08 December 2018, pages 21-30).
Kim et al., Novak et al., Anastassov et al., and Mona, III et al. are relied upon as discussed above.
Kim et al., Novak et al., Anastassov et al., and Mona, III et al. do not disclose a specific second oil as in claim 29.

It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim et al., Novak et al., Anastassov et al., Mona, III et al., and Lin et al. by making the electrospun nanofibers of Kim et al. in view of Novak et al., Anastassov et al., and Mona, III et al. as discussed above wherein a second plant extract/oil therein is chrysanthemum essential oil as suggested by Lin et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to include therein a plant extract/oil therein that is known to impart antibacterial activity in electrospun nanofibers as suggested by Lin et al., given that Kim et al. suggests inclusion therein of a second plant extract/oil and suggests antibacterial activity as useful therein, and moreover substituting equivalents known for the same purpose, such as substituting the chrysanthemum oil antibacterial agent of Lin et al. for the cinnamon or cypress oil antibacterial agent of Kim et al. for the purpose of including an antibacterial agent in nanofibers, would have been prima facie obvious per MPEP 2144.06(II).

Response to Declaration
The declaration under 37 CFR 1.132 (incorrectly titled as a declaration under 37 CFR 1.131 and interpreted herein as a declaration under 37 CFR 1.132) filed 09 April 2021 is insufficient to overcome the obviousness rejections herein because: the asserted unexpected results are not commensurate in scope with the claimed invention.  .

Response to Arguments
Applicant's arguments filed 09 April 2021 have been fully considered but they are not persuasive.
Applicant argues that the test results for five species of oil in the declaration is sufficient to demonstrate nonobviousness for all oils as claimed (remarks pages 7-10).  In response, the probative value of the exemplified data of five species of oil cannot be reasonably extended to encompass the entire genus of “oil” as claimed (see MPEP 716.02(d)(I)).  The genus of “oil” is enormously large, encompassing a large variety of different types of chemicals, with a vast number of species within each of the different types thereof, wherein each such species has different chemical, physical, and/or biological properties.  Applicant has not provided a scientific rationale/reasoning as to why the test results for 5 species of essential oil can be reasonably extended to encompass the entire genus of “oil” as claimed.  Even within the category of “essential oils”, of which there are an estimated 3000 known species (Prabuseenivasan et al., BMC Complementary and Alternative Medicine, “In vitro antibacterial activity of some plant essential oils”, 30 November 2006, vol. 6, no. 1, pages 1-8, at page 2 Background paragraph 3), there is a wide variation in properties and antimicrobial activity among the Id. at Tables 1-4).  The test results for 5 species of essential oils as provided in the declaration cannot reasonably be extended to encompass the entire genus of “essential oil”, let alone the vastly larger genus of “oil” as claimed.
Moreover, the asserted unexpected results are not commensurate in scope with the claimed invention in that the test samples assertedly showing unexpected results contain 10-20 wt% cold pressed hemp seed oil containing 10 mg/mL CBD extract; and 10-20 wt% second oil of eucalyptus, chrysanthemum, lavender, tea tree, or peppermint; which comprise 1 part cellulose acetate, 10 parts acetone, about 0.1-0.2 parts of the hemp oil, and about 0.1-0.2 parts of the second oil; but the claims do not contain all such limitations.
Applicant is reminded that the burden is on applicant to establish that results are in fact unexpected and unobvious and of both statistical and practical significance, per MPEP 716.02(b).  Such evidence of unexpected results must be commensurate in scope with the claimed invention per MPEP 716.02(d).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617